        Case 9:18-cv-00172-DLC Document 122 Filed 12/08/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  MARK VOELKER,
                                                   CV 18–172–M–DLC
                       Plaintiff,

        vs.                                         ORDER

  BNSF RAILWAY COMPANY, a
  Delaware corporation,

                       Defendant.


      The Court held a status conference in this matter on December 8, 2020.

(Doc. 121.) During this conference, the parties raised various issues regarding the

manner and scope of the depositions yet to be taken in this matter. Specifically,

the parties raised issues regarding whether the 30(b)(6) depositions previously

ordered by this Court (Doc. 92 at 26–32) should be conducted in panel or

individual form and whether the deposition of Linda Harvey (Doc. 109 at 24–25) is

properly limited in either time or subject.

      The apparent crux of the parties’ disagreements, however, stems from their

inability to reach mutually agreeable dates for conducting the remaining

depositions in this matter. The Court appreciates the difficulties attendant to

scheduling depositions, such as competing priorities, unforeseen circumstances,

impending deadlines, and preexisting conflicts. Ultimately, however, this is an


                                          1
         Case 9:18-cv-00172-DLC Document 122 Filed 12/08/20 Page 2 of 4



issue that must be resolved by the parties and is not the proper subject of judicial

inquiry.

        The Court is simply not equipped to resolve scheduling disputes. But it

remains confident that counsel of record is up to the task, even if it means

abandoning prior commitments, a deponent missing a day of work, or a deposition

beginning in the afternoon and extending into the evening. As the parties are

aware, critical deadlines have already been extended in this matter and their

expiration grows nearer by the day. (Doc. 118.) The remaining discovery must be

completed, motions filed, and pre-trial matters accomplished with the haste

expected from parties whose trial setting is just two months away. The Court also

needs adequate time to rule on the anticipated cross-motions for summary

judgment before the currently scheduled final pretrial conference on February 12,

2021.

        With respect to the issues raised at the status conference that are resolvable

by this Court, it reaches the following conclusions. First, the Court declines to

permit the 30(b)(6) depositions in this matter to be taken in panel form. Each of

BNSF’s 30(b)(6) deponents shall appear individually. Second, the Court finds that

Mr. Voelker, as opposed to BNSF, is entitled to dictate the order in which such

30(b)(6) depositions occur. Third, the Court, having previously imposed no

subject limitations on Ms. Harvey’s deposition, declines to do so here. Mr.


                                            2
       Case 9:18-cv-00172-DLC Document 122 Filed 12/08/20 Page 3 of 4



Voelker is entitled to depose Ms. Harvey on all discoverable matters. Finally, the

Court is persuaded by Mr. Voelker’s argument that, given Ms. Harvey’s more

substantial participation in the events underlying this matter as compared to prior

cases, the Court’s previously imposed temporal limitation as to her deposition

ought to be reconsidered. The Court will increase the duration of Ms. Harvey’s

deposition from two to five hours.

      Accordingly, IT IS ORDERED that the 30(b)(6) depositions previously

ordered by this Court (Doc. 92 at 26–32) shall be conducted in individual, rather

than panel form. This means the respective 30(b)(6) deponents shall appear

individually to testify as to the respective topics for which they have been

designated.

      IT IS FURTHER ORDERED that Mr. Voelker shall be permitted to dictate

the sequence in which such 30(b)(6) deponents are subjected to oral examination.

      IT IS FURTHER ORDERED that the deposition of Ms. Harvey previously

ordered by this Court (Doc. 109 at 24–25) shall extend to all properly discoverable

matters.

      IT IS FURTHER ORDERED that the Court amends its prior Order (Id.) to

permit Ms. Harvey’s deposition to last up to 5 hours.




                                          3
 Case 9:18-cv-00172-DLC Document 122 Filed 12/08/20 Page 4 of 4



DATED this 8th day of December, 2020.




                               4
